UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1226


WANDA RENITA TYNES,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:10-cv-00146-MSD-FBS)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Renita Tynes, Appellant Pro          Se.    Susan Lynn Watt,
Assistant United  States Attorney,         Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wanda    Renita       Tynes   seeks          to     appeal    the     district

court’s       order    adopting       the   magistrate            judge’s     report       and

recommendation and affirming the Social Security Commissioner’s

denial of disability benefits.              The district court referred this

case     to     a     magistrate       judge      pursuant            to    28      U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2011).                          The magistrate judge

recommended affirming the Social Security Commissioner’s denial

and    advised      Tynes    that    failure     to    file       timely     and    specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

              The     timely       filing   of    specific            objections      to     a

magistrate       judge’s      recommendation          is        necessary    to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been     warned        of        the    consequences         of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Tynes

has waived appellate review by failing to file objections after

receiving proper notice.               Accordingly, we affirm the district

court’s judgment.

              We dispense with oral argument because the facts and

legal    contentions         are    adequately    presented           in    the    materials
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3